It is a great 
honour for me to address the world community: the 
United Nations and its biggest representative body, the 
General Assembly. 
 Together with all other Member States, I am 
grateful to the Macedonian representative 
Mr. Srgjan Kerim for his effective work as President of 
the Assembly at its last session. 
 I congratulate Mr. Miguel d’Escoto Brockmann 
of Nicaragua on his election as President of the 
General Assembly at its sixty-third session. I wish him 
every success at this critical time. 
 I am confident that we all have the same feeling. 
Empty words and general discussions have had their 
day. We feel a cool wind in international relations that 
complicates and tempers mutual responsibilities. The 
difference in temperature and pressure leads to a 
hurricane. Atmospheric changes in worldwide politics 
have comparable effects. 
 
 
5 08-51749 
 
 The great illusion of power becomes today’s 
ultimate weakness and the giant vehicle of ideals and 
shaping forces. The principal challenge before us lies 
in the neglect and undermining of the standards of 
international law and foreign affairs. 
 We see a trend towards the demolition of the 
global system, whose cornerstone is the unflagging 
international will and respect for the sovereignty, 
territorial integrity and established boundaries of 
States. 
 Ukraine has the right to speak these words. We 
were among the founders of the United Nations and 
one of the co-authors of its Charter. 
 We are a nation that underwent fatal trials and 
regained a commonwealth in a legitimate and 
recognized way. The representatives of dozens of 
States that share such a fate with us are here in this 
room.  
 The latest events in the Caucasus are of the 
utmost concern to us. I express condolences for the 
tragedy suffered by each human being and each family 
regardless of race or allegiance  — Georgians, 
Ossetians and Russians. Suffering does not 
discriminate among peoples. Each person has dignity 
and the ability to recognize truth, hypocrisy, deliberate 
aggression, manipulation of public opinion and candid 
support for separatism.  
 Ukraine condemns all acts of aggression and use 
of force that occurred in the region. Ukraine vigorously 
denounces violation of the territorial integrity and 
inviolability of the Georgian frontiers and the armed 
annexation of its territory.  
 Ukraine does not recognize the independence of 
the self-proclaimed republics of South Ossetia and 
Abkhazia. Ukraine does not acknowledge, and 
condemns, the attempt at illegitimate and separatist 
affirmation of the statehood of any territories. This 
position is fundamental for Ukrainian foreign policy. 
 Deviation from the United Nations principles, 
such as the use of force, and the renewal of cold-war 
rhetoric provoke our deep concern. Those processes 
create a potential threat both for Ukraine and for other 
countries in the region. 
 The problem cannot be solved through isolation, 
self-isolation or mutual accusations. There is only one 
way out. With common and good will we are to 
consolidate our values and the aims contained in the 
United Nations Charter and the Millennium 
Declaration. 
 With full responsibility for peace and security, we 
need to stop disturbances by separatist spirits, which 
can turn into misfortune for the instigators themselves. 
It is essential to reject blackmailing and threatening 
vocabulary. Ukraine rejects pressure of any kind 
regarding ways to ensure its own security and to 
determine membership in collective security structures. 
Such attempts at infringement are short-sighted and 
counterproductive. 
 We call for the strengthening of the role of the 
Security Council, the only body with exclusive 
authority in issues of global peace and security. We 
need its decisions to be balanced and its actions to be 
effective. 
 Ukraine supports all efforts aimed at peaceful 
settlement and unblocking of the situation on the South 
Caucasus and will fully cooperate in that process. We 
will continue our peacekeeping activities firmly and 
vigorously, and we will participate in the settlement of 
the protracted conflicts on the basis of respect for the 
principles of sovereignty, territorial integrity, 
inviolability of borders, human rights, freedoms and 
dignity. 
 The world is waiting for a confident and positive 
response from the United Nations. The world needs 
renewed confidence in our collective efforts and strict 
adherence to the norms of international law and to the 
United Nations Organization. 
 Our national agenda is concordant with the main 
challenges facing the international community. As a 
country possessing the best black-earth soil in the 
world, Ukraine is going to contribute tangibly to the 
common work on solving the global food crisis. 
 We plan to consolidate all possible efforts to 
realize an effective and just energy policy. The 
principles that should be implemented are mutual 
benefit, the continuous fulfilment of obligations and 
the inadmissibility of any energy pressure. 
 We reinforce our call for more active global 
cooperation in the sphere of the environment. Ukraine 
puts forward an initiative to develop a binding 
framework agreement — a World Environmental 
Constitution — and to establish a single-structure 
system for ecological and environmental protection, 
  
 
08-51749 6 
 
with relevant authority and mechanisms in the United 
Nations. 
 We plan to revitalize efforts in the fight against 
HIV/AIDS and other dangerous diseases. This problem 
remains highly topical for Ukraine. 
 Undoubtedly, Ukraine will continue to keep an 
eye on the whole range of common tasks and 
challenges, from poverty problems to trafficking in 
human beings, international terrorism and proliferation 
of weapons of mass destruction. 
 The line we follow is clear. Our policy is based 
on democratic values, open dialogue with all partners 
of different cultures, and unconditional respect for 
fundamental human rights. I have the honour to appeal 
to the world community with a request for solidarity. 
 This year Ukraine will mark the seventy-fifth 
anniversary of the Great Famine — the Holodomor, 
which took the lives of about 10 million of our 
compatriots. Our intention is not directed against any 
people or State. We neither overstate nor understate our 
sorrow. The tenor of hunger in Ukraine was oriented 
towards genocide and was accompanied by the total 
elimination of the national elite, the public leadership 
and the priesthood. The goal was to overpower a nation 
of millions, because, according to the regime, there 
were too many people to displace to Siberia. 
 It is important that our steps encourage other 
countries of the former Soviet Union to find the truth. 
We share the pain of all the people affected — 
Russians, Belarusians, Kazakhs and dozens of other 
nations. We invite a joint commemoration of each 
national tragedy and no toleration of new attempts to 
create a heroic aureole around Stalin and his regime. 
We have invaluable examples of mutual understanding 
with Poland, Hungary and other States. Honest and 
sincere memories about the past have not split us but 
have united us. It is our aspiration that memories of the 
victims of the Holodomor and other crimes of 
totalitarian regimes will prevent the world from 
repeating such catastrophes. 
 I believe in our ability to respond effectively to 
every challenge the world is facing. Ukraine is 
determined to work on this. We will act as dedicated 
partners. Everything is in our hands. I believe in our 
power, will and wisdom. 